Jackson, Chief Justice.
[A judgment founded on a doctor’s bill for attending the minor child of a debtor was levied on a bale of cotton, and a claim was interposed by the debtor, as the head of his family, alleging that the cotton was raised on land which had been set apart to him as a homestead. The justice, before whom the claim was tried, held the property not subject. Plaintiff carried the case to the superior court by certiorari. The judge sustained the ruling of the justice, and plaintiff excepted.]